DETAILED ACTION
The following Non-Final Office Action is in response to Applicant reply dated 01/27/2022. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.
 
Status of Claims
Applicant’s amendment amended claims 1, 4, 8, 11, 15, and 18, cancelled claims 2-3, 9-10, and 16-17, and added new claims 21-26. Claims 1, 4-8, 11-15, and 18-26 are currently pending and have been rejected as follows.

Response to Amendment 
	The 35 U.S.C. 101 rejection of claims 1, 4-8, 11-15, and 18-20 is maintained. 
	The 35 U.S.C. 103 rejection(s) of claims 1, 4-8, 11-15, and 18-20 in the previous office action are withdrawn in view of the amendments to the claims. However, 1, 4-8, 11-15, and 18-20 are newly rejected under revised 103 rejection(s) over Karr in view of Velez in further view of Davila as described below. Applicant’s arguments are moot and/or unpersuasive in view of the new grounds of rejection herein. 

		Response to Arguments
	Applicant’s arguments with respect to 35 U.S.C. 101 are fully considered but unpersuasive and/or moot in view of the revised rejection set forth below addressing the amendments to the claims. 
Applicant asserts “any alleged abstract subject matter recited in the claim is now clearly integrated into the practical application of converting translated project data objects into dashboard presentation instructions by: generating the dashboard presentation instructions  Applicant submits that this is a clear improvement in computerized project management technology.” (Remarks P. 8). Examiner finds this argument unpersuasive and directs Applicant’s attention to the rejection below addressing the elements of the “converting” into “dashboard presentation instructions”, finding that the converting, i.e. generating instructions regarding how the information should be formatted/displayed, is part of the abstract idea itself and the recited generation of these instructions for a “dashboard” and the outputting of the project data via the “dashboard” is found to be at least merely the use of a general purpose computer as a tool to “apply” the abstract idea (MPEP 2106.05(f)). Furthermore, the claims are directed to aggregating and formatting project data for display to “service providers” in order to aid service providers in efficiently managing oil field projects and providing improved team collaboration by providing streamlined and accurate project data views which is a business solution to a business problem (e.g. Spec: 2, 14-15: In this way, the presentation of project-related information may be standardized and streamlined such that an accurate representation of project status, metrics, progress, etc. may be easily viewed even when project source data is in various format and locations, and/or when project status source data originates from a service providers internal systems. Further, collaboration and communication among team members may be improved as the accurate status of projects may be easily shared and viewed among team members, thereby improving management of team member efforts., 16: In some embodiments, a user may include a client and/or a team member of a service provider involved in executing tasks associated with the project. The project tracker application may aid teams of service providers to efficiently manage and execute project tasks over a project lifecycle and provide clients with a dashboard that presents project progress, budget, schedules, milestones, risk issues, etc. ) and not an improvement in the function of the computer, e.g. display, or computer technology itself. 

Further, Applicant submits that the limitation of "outputting, using the dashboard presentation instructions via the network, the dashboard for display to a user via a client device" is not merely part of insignificant extra-solution activity.” (Remarks P. 10). Examiner respectfully disagrees. The outputting of the “dashboard” via “the network…via a client device” is merely the particular output type/destination of the data, and the particular source [or destination/output type] for data in a claim directed to the analysis and manipulation of that data, i.e. formatting of the project data in user preferred or specified visualizations, e.g. charts or graphs, as recited in the instant case, is insignificant extra-solution activity (MPEP 2106.05(g): “An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”, (3): “Insignificant application: ii. Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.”; MPEP 2106.05(b)(III): “Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted) ("[N]othing in claim 3 requires an infringer to use the Internet to obtain that data. The Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.’" 654 F.3d at 1375, 99 USPQ2d at 1694 (citation omitted))”; MPEP 2106.05(h): “ Examiners should also keep in mind that this consideration overlaps with other considerations, particularly insignificant extra-solution activity (see MPEP § 2106.05(g)). For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags). “;)
Applicant asserts “The dashboard includes an interface for displaying project progress. The displayed project progress educates the user as to which parts of a project are behind schedule and may threaten the progress of other activities that rely on the behind schedule parts of the project. Based on this, the user may rearrange priorities and assignments to help keep the project progress on track.” (Remarks P. 10). Examiner finds this assertion unpersuasive, the aforementioned solution/improvements of “educat[ing] the user as to which parts of a project are behind schedule] and “rearrang[ing] priorities and assignments to help keep the project progress on track” are directed to a business solution to business problem(s) of managing a business project not improvements in the functioning of a computer or computer technology itself. 
	For at least these reasons, Applicant’s arguments are unpersuasive and the 101 rejection is maintained. See rejection below for further detail.  
Applicant’s arguments with respect to 35 U.S.C. 103 are fully considered but unpersuasive and/or moot in view of the revised rejection(s) addressing the amendments to the claims. 
Applicant asserts that “In particular, Karr and Davila in view of Velez fail to disclose or suggest, either separately or in any combination, translated project data objects identifying risks causing generation of additional dashboard presentation instructions for presenting the translated project data items identifying risks as a list with links to additional information” (Remarks P. 13). Examiner respectfully disagrees. As explained in the rejection below, Karr describes the incoming data translated includes “risks” (para: 73, 83) and interface settings and mechanisms for generating and displaying respective data in the interface including corresponding interface elements or selected canvases for respective subsets of data (para: 81, 89, 65), i.e. “generating the dashboard presentation instructions from the project-related data based on a payload within the translated project data,…translated project data objects identifying risks causing generation of additional dashboard presentation instructions for presenting the translated project data items identifying risks…”, Karr fails to describe the risks data are displayed “as a list with links to additional information” however Velez clearly teaches the conversion and generation of data into dashboard instructions including displaying data/metrics in any number of desired graphs/data representations, the dashboard including links to additional information (at least Velez: [0109]: Some embodiments may infer based on a current state of a collaborative session a workflow in which the participants of the session are engaged and display user inputs to access resources relevant to that workflow. For example, some embodiments may add to the dashboards 232 and 234 a plurality of user interface inputs 248 by which the user may navigate to resources relevant to an inferred workflow. For example, such resources may include another metric, another graph, a link to data underlying metrics, adding another user to the collaborative session, or launching a different application in a specified state by which remedial action may be taken.) and therefore Karr in view of Velez clearly renders obvious the claimed limitation. See rejection below for further detail. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-8, 11-15, and 18-26  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method, system, and non-transitory computer-readable medium for managing oil field projects by aggregating and formatting project data in specified/desired visualizations, e.g. based on user preferences or permissions (e.g. claim 4), i.e. viewing project data in a user customized/desired way, for example using specific colors or charts, dials, or graphs, etc. or sorting/filtering the types of project data viewed, to “aid” service providers in efficiently managing oil field projects based on review of project data represented in the generated visualizations, e.g. charts or graphs, (e.g. claims 15, 21-26), e.g. see at least Spec: [0014]-[0016]: The project tracker application may aid teams of service providers to efficiently manage and execute project tasks over a project lifecycle and provide clients with a dashboard that presents project progress, budget, schedules, milestones, risk issues, etc. ; [0019]; [0022]: standard users may also customize the "project overview" by reordering/resorting projects by project name, project progress, project milestone, etc., as well as ascending/descending order.; Fig. 5A-5C; [0053]: Other standardized data objects may be displayed in any other variety of ways. In some embodiments, generating the dashboard data may include receiving custom display instructions (e.g., from a "super user" or administer associated with an owner or service provider of the data objects), such as instructions to show or hide particular data, modify the manner in which different types of data are presented, etc. ; [0059]-[0061]: “In some embodiments, the project tracking application server 220 may generate a dashboard that graphically presents a personalized/customized view of the standardized project-related date contained in the translated project data object.). Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: Claims 1, 4-8, 11-15, and 18-26  are directed to a statutory category, namely a “method” (claims 1, 4-8, 21, and 24), “system” (claims 8, 11-14, 22, 25), and “non-transitory computer-readable medium” (claims 15, 18-20, 23, and 26).
Step 2A – Prong 1: Claims 1, 4-8, 11-15, and 18-26 are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1, 8, and 15:
Receiving… a plurality of project data objects containing project-related data for one or more oil/gas projects, wherein the plurality of project data objects are in different formats; 
translating the plurality of project data objects into standardized formats to form translated project data objects containing the project-related data in a standardized format; (finding that when recited at such a high-level of generality the “translating” and “standardizing” of data is part of the abstract idea itself including at least a mental process, e.g. an observation and evaluation of data)
converting the translated project data objects into …presentation instructions, wherein the converting comprises: 
generating the …presentation instructions from the project-related data based on [content1] within the translated project data, the …presentation instructions defining a type of [visualization/widget2] (e.g. chart, graph, etc.; Spec: [0059]: the dashboard presentation instructions may define a type of widget within which to display the project-related information (e.g., a Gantt chart widget, a pie chart widget, a dial or meter widget, etc.)) within which to display the project-related data, a location…in which to display the project-related data, and a format of display of the project-related data, the translated project data objects identifying risks causing generation of additional …presentation instructions for presenting the translated project data items identifying risks as a list with …additional information;
Outputting, using the …presentation instructions…, the [data visualizations] for display to a user…, wherein: the [data visualizations include] for displaying project progress, the displayed project progress including an…chart to provide additional details regarding each project phase.
the operations aid service providers to efficiently manage and execute project tasks over a project lifecycle and provides [data visualizations] that presents project progress, project budget, schedules, and milestones.(claim 15) (finding that the aforementioned limitation merely specifies an intended use/result of performing the claimed method/operations, i.e. “to efficiently manage and execute project tasks over a project lifecycle”, which is merely descriptive of activit(ies) performed by the “service providers”/human beings and further that the presenting of project progress, budget, etc. is merely descriptive of the content included in the project data visualizations and thus the aforementioned elements recite an abstract idea(s))
Dependent claims 4-7, 11-14, and 18-26 recite the same or similar abstract idea(s) as independent claims 1, 8, and 15, with claims 4-6, 11-13, 18-19, and 21-26 reciting further limitations that are part of the abstract idea itself, including specifying mere data characterization, specifically: 
wherein the converting the translated project data objects is based on user preferences or data viewing permissions. (Claims 4, 11, and 18)
wherein the [visualization] includes at least one selected from the group consisting of: a project summary page identifying one or more projects associated with a particular user; a Gantt chart; and a dial identifying program budget, cost, or scheduling metrics. (claims 6 and 13)
identifying a user based on the login credentials, wherein the generating the [visualization] comprises generating a personalized [visualization] based on the identifying the user…
managing sensing, drilling, injecting, and extracting activities based on using the [project data visualizations] (claims 21-23) (Finding the BRI of “managing” these activities include project evaluations, decisions, or tasks performed by a human being based on review of the project data, e.g. by a manager or team member of the project (e.g. Spec: 16: “a user may include a client and/or a team member of a service provider involved in executing tasks associated with the project.”, 14: “Also, service providers involved in executing project-related tasks on behalf of a client may use internal project applications for tracking the status of project tasks,”), i.e. the claimed invention is clearly directed to a “certain method of organizing human activity” of managing an oil field project based on project data aggregation, formatting, visualization, and analysis of project data, e.g. project status, milestones, etc. )
further comprising: aiding service providers to efficiently manage and execute project tasks over a project lifecycle; and providing a [project data visualizations] that presents project progress, project budgets, schedules, and milestones. (claims 24-26) 
The identified limitations above falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the abstract idea(s) recited in claims 1, 4-8, 11-15, and 18-26 is found to correspond to the category of: “Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the recited limitations above directed to receiving and standardizing of aggregated data and customizing presentation of such data, e.g. including defining color, format, type of chart, graph, etc., based on user preferences and/or data access permissions (e.g. admin user versus standard user) are concepts capable of being performed mentally and/or using pen and paper, e.g. noting that the “instructions” for the manner in which to present/display the data are capable of being provided by human beings, i.e. include at least a judgement or opinion performed mentally or with the aid of pen and paper in specifying and drawing a specific type of graph or chart to present the information (e.g. see Spec: 19: “The client view may further allow users to customize the project summary page by moving and ordering "widgets" or objects within the dashboard that present project-related information, such as the overall project health, milestone progress, resource, schedule, scope, quality attributes of the project, etc. according to their preference.; [0021]: the super user may edit data within the project tracker application separately from the internal databases/programs, and customize the view that different standard users may see. This allows the project manager to expose or hide data depending on sensitivity or client need.; [0022]; [0053]: In some embodiments, generating the dashboard data may include receiving custom display instructions (e.g., from a "super user" or administer associated with an owner or service provider of the data objects), such as instructions to show or hide particular data, modify the manner in which different types of data are presented, etc.)), and/or the aforementioned abstract idea(s) fall within “Certain methods of organizing human activity” as the claims recite limitations directed to the visualization and management of oil field project data for users to “manage” project activities based on using/reviewing the project data presented including “aiding service providers to efficiently manage and execute project tasks over a project lifecycle” based on presenting “project progress, project budgets, schedules, and milestones.” and include activities performed as part of personal and/or commercial interactions and project management behavior or activities in the management of oil/gas project operations (e.g. Spec: [0002]: providing an environment in which teams of experts in different locations and/or different disciplines can work together to improve project success.; [0014]-[0016]: The project tracker application may aid teams of service providers to efficiently manage and execute project tasks over a project lifecycle and provide clients with a dashboard that presents project progress, budget, schedules, milestones, risk issues, etc. ; [0019]; [0035]: that can output information for use in increasing reservoir performance, for example, by improving asset team productivity. Through use of such a framework, various professionals (e.g., geophysicists, geologists, and reservoir engineers) can develop collaborative workflows and integrate operations to streamline processes.). (see MPEP 2106.04(a)(2)(II) and (III)).

Step 2A – Prong 2: Claims 1, 4-8, 11-15, and 18-26 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the claims recite additional elements that include:
“A computing system, comprising: one or more processors; and a memory system comprising one or more non-transitory computer-readable media storing instructions that, when executed by at least one of the one or more processors, cause the computing system to perform operations, the operations comprising:” (claims 8-14, 22, 25), “A non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a computing system, cause the computing system to perform operations, the operations comprising:” (claims 15-20, 23, and 26), “storing the plurality of project data objects in a queue” (claims 1, 8, and 15), “translating the plurality of project objects from the queue” (bold emphasis added), “storing the translated project data objects in a database” (claims 1, 8, and 15), “generating a dashboard based on the stored translated project data objects” (bold emphasis added) (claims 1, 8 and 15), however the aforementioned element(s) fail to integrate the abstract idea into a practical application because they merely amount to use of generic computer components (e.g. processor, memory, display, etc.: Spec: [0068]-[0073]; Fig. 3, 6) used to “apply” the abstract idea on a general purpose computer (MPEP 2106.05(f)); 
Generating and outputting the project data visualizations via a “dashboard” by converting the data into “dashboard presentation instructions” (claims 1, 5-6, 8, 12-13, 15, and 19, 21-26), “wherein the dashboard includes an interface for displaying…including an expandable chart…” (claims 1, 8, and 15), and “outputting the dashboard comprises presenting the personalized dashboard” (claims 5,12, and 19), however the aforementioned elements directed to generating and outputting of a “dashboard”, i.e. GUI for displaying data, including the converting of data into “dashboard”  presentation instructions based on the “payload3” of the data objects (i.e. formatting/determining the manner in which to present or visualize the project data based on the content/values of that data; Spec: [0053]), is merely an attempt at utilizing technical terminology, e.g. “dashboard”, “widget”, and “payload”, to merely convey that the project data is formatted and visualized on a general purpose computer display, i.e. merely amounts to “applying” the abstract idea on a computer (MPEP 2106.05(f)), and/or the recited use of a “dashboard” to provide the 
Furthermore, the generating the dashboard presentation instructions based on the “payload” of the project data objects (claims 1, 8, and 15) at most amounts to using data transmitted over a network to generate the visualizations for display and thus also merely includes insignificant pre-solution data collection, i.e. receiving transmitted data at a computer for use in the data analysis (MPEP 2106.05(g)), and thus the recited use of the “payload” of the data fails to integrate the recited abstract idea into a practical application;  
“receiving, from a plurality of sources via a network, a plurality of project data objects…” and “outputting, using the dashboard presentation instructions via the network, the dashboard for display to a user via a client device…” (claims 1, 8, and 15), however the aforementioned elements of receiving and outputting data to other devices via a network, i.e. transmitting data over a network, is merely insignificant extra-solution activity, i.e. data gathering or output activity, and thus fails to integrate the recited abstract idea into a practical application (MPEP 2106.05(g));
“receiving login credentials” (claims 5, 12, and 19), however the aforementioned element(s) merely amount to insignificant extra-solution activity, i.e. data gathering, (MPEP 2106.05(g)) and thus fail to integrate the recited abstract idea into a practical application; and
 “wherein the plurality of data objects originate from one or more internal project tracking systems associated with one or more service providers.” (claims 7, 14, and 20), however the aforementioned element(s) are merely descriptive of the source(s) of 
Step 2B: Claims 1, 4-8, 11-15, and 18-26 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)) and attempts to limit the abstract idea to a particular field of use of presenting and customizing project data in a GUI “dashboard” (MPEP 2106.05(h)), and further performs insignificant extra-solution activity, i.e. data gathering or output activity (claims 1, 7, 8, 14, 15, and 20 as described above), (MPEP 2106.05(g)) which are also merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, electronically scanning or extracting data from a physical document, and a web browser’s back and forward button functionality) and as further evidenced by “The Windows Interface Guidelines – A Guide for Designing Software”4. Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to standardizing/formatting aggregated project data and customizing visualizations of such data based on user preferences or permissions to allow the user to review and manage the project. 
Claims 1, 4-8, 11-15, and 18-26 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 7-8, 11-12, 14-15, and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
Karr et al. US 20080208475 A1 (hereinafter “Karr”) in view of 
Velez-Rojas et al. US 20180174060 A1 (hereinafter “Velez”), in further view of
Davila et al. US 20180066517 A1 (hereinafter “Davila”).
Claims 1, 8, and 15, 
Karr teaches: A method comprising:/ A computing system, comprising: one or more processors; and a memory system comprising one or more non-transitory computer-readable media storing instructions that, when executed by at least one of the one or more processors, cause the computing system to perform operations, the operations comprising:/ A non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a computing system, cause the computing system to perform operations, the operations comprising: (Figs. 5, 7-9; [0113]; [0072])
Receiving, from a plurality of sources via a network, a plurality of project data objects containing project-related data for one or more oil/gas projects, wherein the plurality of project data objects are in different formats; (Fig. 10: “1010”; Fig. 5; [0003] The present Combining data from well sites 810, 812, and 814 into aggregated data 820, 822, and 824 requires collecting data from a variety of vendors and systems and using various data sharing standards available for rigs. ; [0062]:  As shown, communication links 510 are provided between well site 504, surface unit 502, servers 506, and modeling tool 508. A variety of links may be provided to facilitate the flow of data through the system. The communication links may provide for continuous, intermittent, one-way, two-way, and/or selective communication throughout system 500. The communication links may be of any type, such as wired, wireless, etc.; [0073] As depicted in FIG. 5, interface 503 selects the data channel of server(s) 506 and receives the data. Interface 503 also maps the data channels to data from well site 504. The data may then be passed to the processing unit of modeling tool 508. Preferably, the data is immediately incorporated into modeling tool 508 for real-time sessions or modeling. Interface 503 creates data requests (for example surveys, logs, and risks), displays the user interface, and handles connection state events. It also instantiates the data into a data object for processing.; [0063]: Acquisition component 512 collects and/or stores data of the oilfield. This data may be data measured by the sensors S of the well site as described with respect to FIG. 3. This data may also be data received from other sources.; [0070] Servers 506 collect a wide variety of data. The data may be collected from a variety of channels that provide a certain type of data, such as well logs. The data from servers 506 is passed to modeling tool 508 for processing. Servers 506 may be used to store and/or transfer data.; [0072] Interface 503 may also permit communication with other oilfield or non-oilfield sources. Interface 503 receives the data and maps the data for processing. Data from servers 506 typically streams along predefined channels which may be selected by interface 503.; [0073] As depicted in FIG. 5, interface 503 selects the data channel of server(s) 506 and receives the data. Interface 503 also maps the data channels to data from well site 504. ; [0075] Formatting modules 540 are used to conform data to a desired format for processing. Incoming data may need to be formatted, translated, converted or otherwise manipulated for use. Formatting modules 540 are configured to enable the data from a variety of sources to be formatted and used so that it processes and displays in real time.; [0076]-[0077]; [0111])
storing the plurality of project data objects in a queue; ([0070] Servers 506 collect a wide variety of data. The data may be collected from a variety of channels that provide a certain type of data, such as well logs. The data from servers 506 is passed to modeling tool 508 for processing. Servers 506 may be used to store and/or transfer data.; [0078] Coordinating modules 544 orchestrate the data flow throughout modeling tool 508. The data is manipulated so that it flows according to a choreographed plan. The data may be queued and synchronized so that it processes according to a timer and/or a given queue size. The coordinating modules include the queuing components, the synchronization components, the management component, modeling tool 508 mediator component, the settings component and the real-time handling component.; [0079] The queuing module groups the data in a queue for processing through the system. The system of queues provides a certain amount of data at a given time so that it may be processed in real time.; [0083]: The mediator component receives the data from the interface. The mediator caches the data and combines the data with other data as necessary.)
translating the plurality of project data objects from the queue into standardized formats to form translated project data objects containing the project-related data in a standardized format; ([0072] Interface 503 may also permit communication with other oilfield or non-oilfield sources. Interface 503 receives the data and maps the data for processing. Data from servers 506 typically streams along predefined channels which may be selected by interface 503.; [0075] Formatting modules 540 are used to conform data to a desired format for processing. Incoming data may need to be formatted, translated, converted or otherwise manipulated for use. Formatting modules 540 are configured to enable the data from a variety of sources to be formatted and used so that it processes and displays in real time; [0076] As shown, formatting modules 540 include components for formatting the data, such as a unit converter and the mapping components. The unit converter converts individual data points received from interface 530 into the format expected for processing. The format may be defined for specific units, provide a conversion factor for converting to the Data aggregation servers 826, 828, and 830 combine aggregated data 820, 822, 824 into a consistent and vendor neutral data delivery format. By using the data aggregation servers 826, 828, and 830 to aggregate the data into a standard repository with a standard set of analysis tools, the value of the data is immediately enhanced. Time that was previously spent analyzing data in the so that the data can be prepared and implemented into a usable format is eliminated. Therefore, all of the data collected on rigs at well sites 810, 812, and 814 can be utilized. With the different illustrative embodiments, data is not simply eliminated because of the complexity of learning the different tools from each vendor or for each data type.)
storing the translated project data objects in a database; ([0111] Data aggregation servers 826, 828, and 830 combine aggregated data 820, 822, 824 into a consistent and vendor neutral data delivery format. By using the data aggregation servers 826, 828, and 830 to aggregate the data into a standard repository with a standard set of analysis tools, the value of the data is immediately enhanced. Time that was previously spent analyzing data in the so that the data can be prepared and implemented into a usable format is eliminated. Therefore, all of the data collected on rigs at well sites 810, 812, and 814 can be utilized. With the different illustrative embodiments, data is not Data repository 534 stores the data for modeling unit 548. The data is preferably stored in a format available for use in real-time. The data is passed to data repository 534 from the processing component. )
generating the dashboard presentation instructions from the project-related data based on a payload5 within the translated project data, (Karr: [0065]: Display unit 516 may be provided at well site 504 and/or remote locations for viewing oilfield data. The oilfield data displayed may be raw data, processed data, and/or data outputs generated from various data. The display is preferably adapted to provide flexible views of the data, so that the screens depicted may be customized as desired.; Fig. 10: “1040”, “1050”; [0073]: As depicted in FIG. 5, interface 503 selects the data channel of server(s) 506 and receives the data. Interface 503 also maps the data channels to data from well site 504. The data may then be passed to the processing unit of modeling tool 508. Preferably, the data is immediately incorporated into modeling tool 508 for real-time sessions or modeling. Interface 503 creates data requests (for example surveys, logs, and risks), displays the user interface, and handles connection state events. It also instantiates the data into a data object for processing.; [0074]- [0075]: Formatting modules 540 are used to conform data to a desired format for processing. Incoming data may need to be formatted, translated, converted or otherwise manipulated for use. Formatting modules 540 are configured to enable the data from a variety of sources to be formatted and used so that it processes and displays in real time.; [0077]: The mapping component maps data according to a given type or classification, such as a certain unit, log mnemonics, precision, max/min of color table settings, etc.; [0078]; [0080]: Alternatively, incoming log samples that are not on the trajectory may be cached so that, when the trajectory data is available, the data samples may be displayed. In cases where the log sample cache fills up before the trajectory data is The settings component defines the settings for the interface. The settings component may be set to a desired format and adjusted as necessary.; [0082]: The real-time handling component instantiates and displays the interface and handles its events.; [0085]: The user interface manager component creates user interface elements for displays. The user interface manager component defines user input screens, such as menu items, context menus, toolbars, and settings windows. The user manager may also be used to handle events relating to these user input screens.; [0089]: Data rendering unit 536 provides one or more displays for visualizing the data….The display unit is preferably provided with mechanisms for actuating various canvases or other functions in the system.; [0115]: Once data is mapped, the mapped data is stored in a knowledge base so that data from that vendor may be acquired and comprehended anywhere. Mapped data obtained from the standard qualification process 830 can be transferred between well sites 810, 812, 814 and office 816 to extend the comprehension of the acquired data., see Fig. 8) 
…translated project data objects identifying risks causing generation of additional dashboard presentation instructions for presenting the translated project data items identifying risks … (Karr: [0073]:  Interface 503 creates data requests (for example surveys, logs, and risks), displays the user interface, and handles connection state events. It also instantiates the data into a data object for processing.; [0083]: The mediator component receives the data from the interface. The mediator caches the data and combines the data with other data as necessary. For example, incoming data relating to trajectories, risks, and logs may be added to wellbores stored in modeling tool 508. The mediator may also merge data, such as survey and log data; [0089]: Data rendering unit 536 provides one or more displays for visualizing the data. Data rendering unit 536 may contain a 3D canvas, a well section canvas or other canvases as desired. Data rendering unit 536 may selectively display any combination of one or more canvases. The canvases may or may not be synchronized with each other during display. The display unit is preferably provided with mechanisms for actuating various canvases or other functions in the system.; [0065]: Display unit 516 may be provided at well site 504 and/or remote locations for viewing oilfield data. The oilfield data displayed may be raw data, processed data, and/or data outputs generated from various data. The display is preferably adapted to provide flexible views of the data, so that the screens depicted may be customized as desired.;)
outputting, using the dashboard presentation instructions via the network, the dashboard for display to a user, via a client device, wherein: the dashboard includes an interface for displaying project progress,… (Fig. 6-8 showing GUI screens for viewing the oil/well project data, e.g. Fig. 7: “714”, Fig. 8; [0016] The users at the oil well site and the users at the remote location can access the multiple types of oil well data using a Web-based viewer or an interactive viewer. [0065] Display unit 516 may be provided at well site 504 and/or remote locations for viewing oilfield data. The oilfield data displayed may be raw data, processed data, and/or data outputs generated from various data. The display is preferably adapted to provide flexible views of the data, so that the screens depicted may be customized as desired. ; [0080] The synchronization component links certain data together so that collections of different kinds of data may be stored and visualized in modeling tool 508 concurrently. ; [0081] The settings component defines the settings for the interface. The settings component may be set to a desired format and adjusted as necessary; [0082] The real-time handling component instantiates and displays the interface and handles its events.; [0085] The user interface manager component creates user interface elements for displays. The user interface manager component defines user input screens, such as menu items, context menus, toolbars, and settings windows.; [0089] Data rendering unit 536 provides one or more displays for visualizing the data. Data rendering unit 536 may contain a 3D canvas, a well section canvas or other canvases as desired. Data rendering unit 536 may selectively display any combination of one or more canvases. The display unit is preferably provided with mechanisms for actuating various canvases or other functions in the system.; [0093]: Operation support center 620 is generally remotely located from rig site 610. Other project team members at Operation support center 620 provide operations support from, including but not limited to, monitoring, providing technical analysis, and making strategic decisions affecting the overall drilling process that is occurring at rig site 610.; [0104]:  Aggregated data 820, 822, and 824 can be accessed in real-time by processes such as web-based viewers, Production decline curve or graph 308d is a dynamic data plot of the fluid flow rate over time, similar to graph 206 of FIG. 2D. Other data may also be collected, such as historical data, user inputs, economic information, and/or other measurement data and other parameters of interest.;  [0107]; [0099]-[0100]; [0144] Process 1000 allows the users at the remote location to monitor collection of the multiple types of oil well data in real time from the operations support center (step 1050). Process 1000 allows the users at the remote location to access the aggregated data on the local server (step 1060), with the process terminating thereafter.; [0145] The collaboration infrastructure methods, systems, and apparatuses of the invention also provide real-time monitoring to ensure problems with the infrastructure are detected before they delay drilling operations, and to facilitate fast and straightforward troubleshooting. Monitoring is also performed to provide objective measures of whether the infrastructure is delivering the service levels agreed in any contract; [0047]: FIG. 2D depicts a production decline curve or graph 206 of fluid flowing through the subterranean formation of FIG. 1D measured at surface facilities 142. The production decline curve typically provides the production rate Q as a function of time t.)
Karr fails to clearly teach: 
converting the translated project data objects into dashboard presentation instructions, wherein the converting comprises:
Although Karr describes: [0085]: The user interface manager component creates user interface elements for displays. The user interface manager component defines user input screens, such as menu items, context menus, toolbars, and settings windows.; [0065]: Display unit 516 may be provided at well site 504 and/or remote locations for viewing oilfield data. The oilfield data displayed may be raw data, processed data, and/or data outputs generated from various data. The display is preferably adapted to provide flexible views of the data, so that the screens depicted may be customized as desired.; [0081]: The settings component defines the settings for the interface. The settings component may be set to a desired format and adjusted as necessary. The format may be saved, for example, in an extensible markup language (XML) file for future use., [0089]: Data rendering unit 536 provides one or more displays for visualizing the data. Data rendering unit 536 may contain a 3D canvas, a well section canvas or other canvases as desired. Data rendering unit 536 may selectively display any combination of one or more canvases.; Karr fails to clearly articulate “converting” the data objects into the presentation instructions 
the dashboard presentation instructions defining a type of widget within which to display the project-related data, a location in the dashboard in which to display the project-related data, and a format of display of the project-related data, 
translated project data objects identifying risks causing generation of additional dashboard presentation instructions for presenting the translated project data items identifying risks as a list with links to additional information; (bold emphasis added)
Although Karr describes displaying the various data received and processed by the system which includes risk data, as described above including :[0073] & [0083], Karr fails to describe displaying the risks as a list with links to additional information
…wherein: … the displayed project progress including an expandable chart to provide additional details regarding each project phase.  
Velez however, in analogous art of generating data visualization interfaces, clearly teaches: 
converting the translated project data objects into dashboard presentation instructions, wherein the converting comprises: generating the dashboard presentation instructions from the project-related data based on a payload within the translated project data (Fig. 1, 3; [0071]: In some cases, the response may further specify that the user computing devices are to retrieve the data to populate the graphs from the data provider server 98.; [0033]:  In some embodiments, each graph may be associated in memory with a which may be retrieved from memory and inserted in a template when a graph is chose to instruct a rendering device how to display the graph. ; [0040] Next, some embodiments may instruct a computing device to display the dashboard, as indicated by block 20. In some cases, this operation may include sending webpage content, like hypertext markup language (HTML), JavaScript™, cascading style sheets (CSS), and the like, to a web browser of a client computing device in which the dashboard is to be displayed. In some embodiments, a template of the dashboard is formed and sent to the client computing device to instruct the computing device to display the dashboard. In some embodiments, the template identifies the metrics to be shown in the selected graphs and subsets of available values of metrics (e.g., ranges) to be shown. In some embodiments, the template does not include the values of the metrics or the data upon which the metrics are based, and this information, as needed by the rendering computing device (e.g., the user's web browser), may be retrieved from a different entity, such as from a server on a different domain from that of a computer system performing the process 10. Examples of such an arrangement are described below with reference to FIG. 4. In some embodiments, a special purpose application executing on the client device (e.g., a non-web browsing application) may display the dashboard.; [0088]- [0089] The instruction may take a variety of different forms, each of which cause the first computing device to display the first graph depicting the first metric. In some cases, the instruction takes the form of sending data to populate the first graph and a template, or in some cases, the instruction may explicitly include a command to display the first graph depicting the first metric. 
…the dashboard presentation instructions defining a type of widget within which to display the project-related data, a location in the dashboard in which to display the project-related data, and a format of display of the project-related data, (Velez: [0032]: The dashboard is created by adding the most effective visualization for each important feature. ; [0033] One dimension may be a graph dimension, which may be a list of nominal values corresponding to various graphs (e.g., graphical representations that map visual attributes, like color, shape, and location, of a region of a display to values of metrics) that are candidate graphs among which selections are to be made for a dashboard…. In some embodiments, each graph may be associated in memory with a respective graph template component (e.g., instructions for a canvas element or user interface graphical object), which may be retrieved from memory and inserted in a template when a graph is chose to instruct a rendering device how to display the graph.; [0071] In some embodiments, the dashboard server 104 is a web server or an application program interface (API) server configured to receive requests for dashboards from user computing devices 94 or 96 and respond with a customized dashboard, for instance, with a template specifying graphs and locations of graphs, to the user computing devices. ; [0047]: This information may be later used to select the position in the screen where the most viewed visualizations should be placed. For instance, the most important visualizations (as indicated by behavior data) may be located on the top-sight area of the screen.; [0066] FIG. 3 shows an example of a dashboard 60 that may be displayed on a user's computer in accordance with the above-describe techniques. In some embodiments, the dashboard 60 is displayed in a web browser, or some embodiments may display the dashboard and a special-purpose analytics application (which may be a larger, or feature-rich application with analytics-related features). In some embodiments, the dashboard 60 includes a plurality of concurrently displayed graphs 62, 64, 66, 68, 70, 72, and 74. In some embodiments, these graphs are different graphs, or in some cases, the same graph may be used with different metrics or different sets of values of the same metric displayed in the graph. As illustrated, the graphs may be arranged with a tiling algorithm, e.g., with a k-d tree algorithm. In some embodiments, positions of the individual graphs may be selected based on a ranking according to effectiveness scores, with highest ranking graphs being positioned towards the top and right of the some of the graphs may include user interfaces 76 and 78 by which a user closes a graph (e.g., with interface 76) or shares a graph (e.g., with interface 78) with another user (e.g., according to the techniques described below with reference to FIGS. 5-9).; Examiner notes that the graphs are displayed as individual UI elements having window “closing” and “sharing” functions, i.e. are individual “widgets”, see Fig. 3)
translated project data objects identifying risks causing generation of additional dashboard presentation instructions for presenting the translated project data items identifying risks as a list with links to additional information; (bold emphasis added) (Velez: [0109]: Some embodiments may infer based on a current state of a collaborative session a workflow in which the participants of the session are engaged and display user inputs to access resources relevant to that workflow. For example, some embodiments may add to the dashboards 232 and 234 a plurality of user interface inputs 248 by which the user may navigate to resources relevant to an inferred workflow. For example, such resources may include another metric, another graph, a link to data underlying metrics, adding another user to the collaborative session, or launching a different application in a specified state by which remedial action may be taken. Some embodiments may receive user selections of these inputs and effectuate the requested action.; [0060]: For example, in some embodiments a user may select portions of the dashboard to navigate to richer views of relevant aspects of the underlying data.; Fig. 3, 7, 8: “248”; [0110]; [0033]: Examples of graphs include bar graphs, pie graphs, Voroni diagrams, spark lines, trend charts, stacked flow diagrams, topographical maps, three dimensional graphs, animated moving three dimensional surfaces, heat maps, force directed graphs, and the like.; Fig. 3, 7, and 8 describing displaying the metrics in a variety of different data representations and graphs, e.g. in Fig. 3: a recent activities list “72”, and “70” showing a listing of “quick settings” data, and a list of app versions with associated metric bars “66”)
(Velez: [0020]-[0021]:  Some embodiments may select relatively efficient visual representations for dashboard content based on data features, user preferences, social-network-based recommendations, or expert behavior analysis, which is expected to assist users extracting insights from the data.; [0022]: In some cases, predictive graph selection may be implemented in collaborative graph-sharing sessions across computers that mitigate issues with traditional collaboration software, e.g., as described below with reference to FIGS. 5-9.; [0084]) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Karr, as described above, with the customization of dashboard data visualizations taught by Velez, including “converting” the data objects to dashboard instructions that include a widget/graph type, location, and/or color or format of the graph visualizations and including providing links to additional data underlying the metrics displayed as described above, in the same field of data formatting and visualization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Karr describing providing collaborative data access and views for drilling projects and defining settings for the interface and UI elements and providing for display adaptation for flexible, customized data views including data rendering including selection and actuation of canvases and other functions in displaying data (Fig. 6-8; [0003]; [0065]: The display is preferably adapted to provide flexible views of the data, so that the screens depicted may be customized as desired.; [0081]: The settings component defines the settings for the interface. The settings component may be set to a desired format and adjusted as necessary.; [0085]; [0089]) and Velez (Fig. 1, 3; [0012]; [0020]; [0022]; [0033]; [0071] ; [0084]) describing customizing data visualizations, including a variety of graphs and metrics, for a collaborative environment, for any 
Furthermore, the presenting of the “translated project data items identifying risks”, i.e. data/metrics, as specifically a “list” as opposed to any other arbitrary data representation is merely a design choice and/or rearrangement of parts and would have been obvious over the teachings of Karr in view of Velez, as described above, including displaying the retrieved risk data (Karr at least: 65, 73, 81, 83, 89) and displaying the desired data/metrics as any desired graph/data representation types including as “lists” (Velez at least: 109, Fig. 3, e.g. “72” and “70”, 7, and 8) (see MPEP 2144.04, e.g. (I): “Aesthetic Design Changes”; (IV)(B): “Changes in Shape”, and (VI)(C): “Rearrangement of Parts”: “In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).”). 

Velez fails to teach:
…wherein: … the displayed project progress including an expandable chart to provide additional details regarding each project phase.
Davila however, in analogous art of well site operations and data visualization, teaches: 
…wherein: … the displayed project progress including an expandable chart to provide additional details regarding each project phase.  (Davila: Figs. 5-8; [0057]: FIG. 8 is yet another view 800 of timeline visualization 402, in which the current run has been expanded to display additional event markers for other events that were detected at various points during the current run. For example, view 800 may be displayed in response to the user's selection of the current run by double-clicking the physical left or right mouse button when the mouse pointer is within an area of timeline visualization 402 corresponding to the current run, e.g., area 510 of timeline visualization 402 as shown in view 500 of FIG. 5, as described above.; [0051]: As described above, timeline visualization 402 may be presented to a user within an interactive dashboard window of a GUI, e.g., GUI 330 of FIG. 3, displayed for a wellsite to distinguish the current run from other runs of the drill string. For example, FIG. 5 shows an exemplary view 500 of timeline visualization 402 of FIG. 4, as described above. In view 500 of FIG. 5, timeline visualization 402 is shown with shading to highlight an area 510 of the timeline corresponding to the current run of the drill string. It should be noted that any of various types of visualization techniques may be used to highlight or distinguish the current run or other runs of the drill string as desired for a particular implementation.; [0076] As described above, embodiments of the present disclosure are particularly useful for field engineers, mud loggers, oil company representatives, and other users interested in monitoring the progress of a drilling operation. Accordingly, advantages of the present disclosure include, but not limited to, providing a capability to quickly view a visualization of the progress of the operation, key events, and key performance indicators. The disclosed embodiments are particularly advantageous in cases where a user needs to monitor multiple drilling operations at various wellsites simultaneously. The wellsite monitoring techniques disclosed herein may allow the user to quickly and easily understand the status and history of a drilling operation, and then, decide whether or not any actions need to be taken at the particular stage of the operation, e.g., to achieve a planned milestone or deal with an unexpected event that may have occurred.; [0078]: In yet a further embodiment, the current time period corresponds to a current run of a drill string within a borehole drilled at the well site, and the one or more events of interest are displayed within a portion of the timeline visualization corresponding to the current run relative to other runs of the drill string at different time periods during the drilling operation.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Karr/Velez’s method and system(s) as described above, including aggregating and standardizing oilfield project data for remote access and display, to include displaying project progress using an expandable chart to provide additional details regarding each project phase in view of Davila with the motivation to allow users with improved visualization and analysis of well-site project data including enabling users to quickly and easily view and navigate project data visualizations (e.g. Davila: [0020]: Accordingly, embodiments may enable the user to easily view and navigate through the stored information as well as interactively analyzing the contents of the stored information and events using event markers on a timeline and an underlying chart that displays selected data relevant to the drilling operation.; [0076] As described above, embodiments of the present disclosure are particularly useful for field engineers, mud loggers, oil company representatives, and other users interested in monitoring the progress of a drilling operation. Accordingly, advantages of the present disclosure include, but not limited to, providing a capability to quickly view a visualization of the progress of the operation, key events, and key performance indicators. The disclosed embodiments are particularly advantageous in cases where a user needs to monitor multiple drilling operations at various wellsites simultaneously. The wellsite monitoring techniques disclosed herein may allow the user to quickly and easily understand the status and history of a drilling operation, and then, decide whether or not any actions need to be taken at the particular stage of the operation, e.g., to achieve a planned milestone or deal with an unexpected event that may have occurred.) (MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Karr/Velez with the visualization of well site data including interactive charts of drill runs taught by Davila as described above, in the same field of well site project data collection and analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Karr (at least: Abstract; Fig. 6-8; [0051]; [0047]) describing generating data plots to analyze data regarding the drilling project and presenting aggregated oil well data in a collaborative environment for monitoring and analysis of well site operations, the results of the combination were predictable (MPEP 2143 A).

Claims 4, 11, and 18,
Karr/ Velez/Davila teaches all the limitations of parent claims 1, 8, and 15 as described above.
Karr fails to clearly articulate: wherein the converting the translated project data objects is based on user preferences or data viewing permissions.
Although Karr clearly describes providing different data and resource access based on user permissions and login access ([0106]; [ 0120]; [0122] ), Karr fails to clearly describe 
Velez however clearly further teaches: wherein the converting the translated project data objects is based on user preferences or data viewing permissions. ([0076] In some cases, some entities may have policies regarding which users may see which metrics. In some cases, these policies may be recorded in the policies data repository 114, which may specify which users can view which metric values. In some embodiments, the process of selecting graphs for the dashboard may include removing graphs prohibited by these policies for the viewer from a set of candidate graphs before selecting a set of top ranking graphs.; [0080] Data repository 122 may store records mapping people to accounts, preferences, roles, and tasks. In some embodiments, a user's past configuration preferences may be stored here, and those preferences may be accessed in the course of selecting graphs, with candidate graphs being ruled in, out, upranked, or downranked based on the preferences. In some cases, a user's preference that a given graph be included may override the above-selection process, such that some of the graphs in a dashboard are explicitly requested by the user, while others are automatically selected with the above-described techniques.; [0064] As noted above, in some embodiments, dashboards may be customized based on the user's role, task, and previous usage of that user and others in the same role or performing the same task.; [0045] Some embodiments may form and update the graph-effectiveness matrix, e.g., at least in part, with a user-driven approach that uses heuristics (e.g., pre-defined heuristics) related to user roles and tasks. Heuristics may be stored in memory as a set of rules and derived from organizational guidelines. A rules engine may retrieve the rules and iterate through the rules to determine scores. For instance, roles may limit the data details that an operator can view. Also, there might be tasks that require users to see a particular view of the data to meet quality assurance needs.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Karr’s method and system(s) as described above, including aggregating and standardizing oilfield project data for remote access and display, to include converting the project data for dashboard display based on user preferences or permissions in view of Velez in order to provide appropriate and efficient data visualizations and improved collaboration (Velez: [0020]-[0021]:  Some embodiments may select relatively efficient visual representations for dashboard content based on data features, 
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Karr with the customization of dashboard data visualizations taught by Velez, including customizing dashboard visualizations/graphs based on user preferences and/or permissions as described above, in the same field of data formatting and visualization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Karr describing providing collaborative data access and views for drilling projects and defining settings for the interface and UI elements and providing for display adaptation for flexible, customized data views (Fig. 6-8; [0003]; [0065]: The display is preferably adapted to provide flexible views of the data, so that the screens depicted may be customized as desired.; [0081]: The settings component defines the settings for the interface. The settings component may be set to a desired format and adjusted as necessary.; [0085]; [0089]) and further describing providing data and resource access management based on user permissions and login access ([0106]; [ 0120]; [0122] ) and Velez (Fig. 1, 3; [0012]; [0022]; [0033]; [0071] ; [0084]) describing customizing data visualizations, including a variety of graphs and metrics, for a collaborative environment, the results of the combination were predictable, (MPEP 2143 A).

Claims 5, 12, and 19, 
Karr/Velez/Davila teaches all the limitations of parent claims 1, 8, and 15 as described above.
Karr further teaches: receiving login credentials; identifying a user based on the login credentials, ([0122] For a wireless local area network, a similar network scheme is created, except, instead of ports on the switch, the user selects the network they are allowed to connect to by a unique log-in identification. Each unique log-in identification is associated with a virtual local area network connecting to the specific resources allowed. The log-in identification can be associated with assignment to the virtual local area networks using any known data structures and methods. For example, team members belonging to a Rig Access group would Access to each network can be controlled through passwords, or by association of the unique log-in identification with a certain level of access.; [0106]; [0120])

Karr fails to clearly describe: wherein the generating the dashboard comprises generating a personalized dashboard based on the identifying the user, and the outputting the dashboard comprises presenting the personalized dashboard. 

Velez however, in analogous art of generating data visualization interfaces, clearly teaches: wherein the generating the dashboard comprises generating a personalized dashboard based on the identifying the user, and the outputting the dashboard comprises presenting the personalized dashboard. (Velez: [0064] As noted above, in some embodiments, dashboards may be customized based on the user's role, task, and previous usage of that user and others in the same role or performing the same task.;  [0065] In some embodiments, these techniques may be extended to individuals, with person-specific graph-effectiveness matrices (or a person-dimension of the matrix). In some embodiments, a given user's feedback may be input to the process 30 to transform a default graph effectiveness matrix for that user's role into one that is specific to the user. Later, when a request is received for a dashboard, embodiments may determine whether the request is associated with a user who has a user-specific graph-effectiveness matrix, in which case that user's graph-effectiveness matrix may be accessed in the process 10 to generate a dashboard.; [0076] In some cases, some entities may have policies regarding which users may see which metrics. In some cases, these policies may be recorded in the policies data repository 114, which may specify which users can view which metric values. In some embodiments, the process of selecting graphs for the dashboard may include removing graphs prohibited by these policies for the viewer from a set of candidate graphs before selecting a set of top ranking graphs. ; [0078]; [0080] Data repository 122 may store records mapping people to accounts, preferences, roles, and tasks. In some embodiments, a user's past 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Karr’s method and system(s) as described above, including aggregating and standardizing oilfield project data for remote access and display and user login/access management, to include generating a personalized dashboard based on identifying the user based on login credentials in view of Velez in order to provide appropriate and efficient data visualizations and improved collaboration (Velez: [0020]-[0021]:  Some embodiments may select relatively efficient visual representations for dashboard content based on data features, user preferences, social-network-based recommendations, or expert behavior analysis, which is expected to assist users extracting insights from the data.; [0022]: In some cases, predictive graph selection may be implemented in collaborative graph-sharing sessions across computers that mitigate issues with traditional collaboration software, e.g., as described below with reference to FIGS. 5-9.; [0084]) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Karr with the customization of dashboard data visualizations taught by Velez, including customizing visualizations/graphs based on the identified user as described above, in the same field of data formatting and visualization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Karr describing providing collaborative data access and views for drilling projects and defining settings for the interface and UI elements and providing for display adaptation for 

Claims 7, 14, and 20,
Karr/Velez/Davila teach all the limitations of parent claims 1, 8, and 15 as described above.
Karr further teaches: wherein the plurality of data objects originate from one or more internal project tracking systems associated with one or more service providers.   ([0109] With respect to the aggregation of aggregated data 820, 822, and 824 and access to this at office 816, although there are many possible infrastructure solutions for data aggregation, one illustrative embodiment utilizes data aggregation servers 826, 828, and 830 on individual rigs at well sites 810, 812, and 814. Locating data aggregation servers 826, 828, and 830 on individual rigs at well sites 810, 812, and 814 provides benefits that outweigh most logistics issues. For example, data aggregation servers 826, 828, and 830 at the rig provide an interface to the various vendor systems on the rig and also provide local access to aggregated data 820.; [0110] Data aggregation servers 826, 828, and 830 aggregate data together to create aggregated data 820 in a way that aggregated data 820 can be viewed and analyzed using a consistent set of tools. That is, aggregated data 820 is not limited strictly to the native tools and software environments provided by the various vendors. ; [0111] Data aggregation servers 826, 828, and 830 combine aggregated data 820, 822, 824 into a consistent and vendor neutral data delivery format. By using the data aggregation servers 826, 828, and 830 to aggregate the data into a standard repository with a standard set of analysis tools, the value of the data is immediately enhanced. Time that was previously spent analyzing data in the so that the data can be prepared and implemented into a usable format is eliminated. Therefore, all of the data collected on rigs at well sites 810, 812, and 814 can be utilized. With the different illustrative embodiments, data is not simply eliminated because of the complexity of learning the different tools from each vendor Data 714 is collected from multiple vendors at the well site 710 by using data aggregation server 716 that securely stores the data. Data 714 can include, but is not limited to mud logging data, logging-while-drilling data, monitoring-while-drilling data, rig sensor data, and other data that can be collected at a well site. Data aggregation server 716, which may include multiple servers to form a set of data aggregation servers, is connected to a switch 718 and router 720. Together, switch 718 and router 720 provide a network for collecting and accessing the data at well site 710.)

Claims 21-23, 
Karr/Velez/Davila teach all the limitations of parent claims 1, 8, and 15 as described above. 
Karr further teaches: managing sensing, drilling, injecting, and extracting activities based on using the dashboard. ([0034] and [0042]-[0044]:  describing activities of the overall drilling operation including “production”/drawing fluid from reservoirs, i.e. “extracting”, including “injection” wells, and sensors/gauges for collecting/”sensing” data regarding oilfield operations; [0064]: Controller 514 is enabled to enact commands at oilfield 500. Controller 514 may be provided with actuation means that can perform drilling operations, such as steering, advancing, or otherwise taking action at the well site. Drilling operations may also include, for example, acquiring and analyzing oilfield data, modeling oilfield data, managing existing oilfields, identifying production parameters, maintenance activities, or any other actions.; [0096]: Office 712 can be any location remote from well site 710 capable of providing operations support for a drilling process that is occurring at well site 710. The operations support can include, but is not limited to, monitoring, providing technical analysis, and making strategic decisions affecting the overall drilling process that is occurring at well site 710.; [0097]: The infrastructure of FIG. 7 allows the project team members at well site 710 two groups to communicate and exchange data with the project team members at office 712. Data 714 is collected from multiple vendors at the well site 710 by using data aggregation server 716 that securely stores the data. Data 714 can include, but is not limited to mud logging data, logging-while-drilling data, monitoring-while-drilling data, rig sensor data, and other data that can be collected at a well site.; [0098]: Project team members at office 712 conduct various activities at the operations support center in support of the project team members at well site 710.; [0099]-[0100]: Project team members at the various well sites 810, 812, and 814 may then work together using the collaboration infrastructure to manage the overall drilling process for an entire oilfield asset, thereby providing huge potential increases in efficiency across the entire asset.; [0103]: These sources can include, but are not limited to, information from a rig contractor, mud logger data, measurements-while-drilling data, logging-while-drilling data, information received from a company man, data from pore pressure monitoring, drilling optimization information, and episodic data, such as including wireline data, cementing data, and drill-string testing data.; [0104]; [0038]: A processor may be provided to analyze the data (locally or remotely), make the decisions and/or actuate the controller. In this manner, oilfield 100 may be selectively adjusted based on the data collected. This technique may be used to optimize portions of the oilfield operation, such as controlling drilling, weight on bit, pump rates, or other parameters. These adjustments may be made automatically based on computer protocol, and/or manually by an operator. In some cases, well plans may be adjusted to select optimum operating conditions, or to avoid problems.)

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Karr/Velez/Davila, as applied to parent claims 1 and 8 above, in view of
Newman US 20070056727 A1 (hereinafter “Newman”). 
Claims 6 and 13,
Karr/Velez/Davila teaches all the limitations of parent claims 1 and 8 as described above.
Karr/Velez/Davila fails to clearly describe: wherein the dashboard includes at least one selected from the group consisting of: a project summary page identifying one or more projects associated with a particular user; a Gantt chart; and a dial identifying program budget, cost, or scheduling metrics.  
Newman however, in analogous art of well site data collection, analysis, and visualization, teaches: wherein the dashboard includes at least one selected from the group consisting of: a project summary page identifying one or more projects associated with a particular user; a Gantt chart; and a dial identifying program budget, cost, or scheduling metrics. (Fig. 7, 7A, 8; When they want to view the activity Gantt chart, the operator or supervisor can select an icon or button requesting its display on the monitor 48.; [0054]- [0055] Now referring to FIGS. 7, 7A, 8, and 9, the exemplary method 900 begins at the START step and continues to step 905 where a request is received to display the activity Gantt chart 705 on the display 700. In step 910, the activity Gantt chart 705 is displayed along with the engine speed chart 710, hydraulic pressure chart 715, and rig load chart 720.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Karr/Velez/Davila’s method and system(s) as described above, including aggregating and standardizing oilfield project data for remote access and display and user login/access management, to include a gantt chart in the dashboard in view of Newman in order to improve the efficiency of the operators by identifying long activities and providing additional instruction for well site operations and promote a safe environment by providing monitoring of wellsite operations data (Newman: Abstract; [0024]-[0025]: The present invention fosters a synergistic relationship among the customer and the service companies that promotes a safe environment by monitoring crew work activities an equipment speeds, improving productivity, reducing operation expenses through improved job processes, better data management, and reduced operational failures.) (MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Karr/Velez/Davila with the well site data views including gantt charts taught by Newman as described above, in the same field of well site project data collection and analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Karr (Abstract; Fig. 6-8; [0051]) .

Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 
Karr/Velez/Davila, as applied to parent claims 1, 8, and 15, in further view of
Rahi et al. US 20100100409 A1 (hereinafter “Rahi”).
Claims 24-26,
Karr/Velez/Davila teach all the limitations of parent claims 1, 8, and 15 as described above. 
Karr further teaches: 
aiding service providers to efficiently manage and execute project tasks over a project lifecycle; and ([0098]: Project team members at office 712 conduct various activities at the operations support center in support of the project team members at well site 710. ; [0099]-[0100]: Project team members at the various well sites 810, 812, and 814 may then work together using the collaboration infrastructure to manage the overall drilling process for an entire oilfield asset, thereby providing huge potential increases in efficiency across the entire asset.; [0038]: In this manner, oilfield 100 may be selectively adjusted based on the data collected. This technique may be used to optimize portions of the oilfield operation, such as controlling drilling, weight on bit, pump rates, or other parameters. These adjustments may be made automatically based on computer protocol, and/or manually by an operator.; [0064]; [0096]: Office 712 can be any location remote from well site 710 capable of providing operations support for a drilling process that is occurring at well site 710. The operations support can include, but is not limited to, monitoring, providing technical analysis, and making strategic decisions affecting the overall drilling process that is occurring at well site 710.;)
Providing a dashboard that presents project progress…(Karr: Fig. 6-8 showing GUI screens for viewing the oil/well project data, e.g. Fig. 7: “714”, Fig. 8; [0016] The users at the oil well site and the users at the remote location can access the multiple types of oil well data using a Web-based viewer or an interactive viewer. [0065]: The oilfield data displayed may be raw data, processed data, and/or data outputs generated from various data. The display is preferably adapted to provide flexible views of the data, so that the screens depicted may be customized as desired. ; [0051] Data plots 308a-308c are examples of static data plots that may be generated by data acquisition tools 302a-302d, respectively. …Production decline curve or graph 308d is a dynamic data plot of the fluid flow rate over time, similar to graph 206 of FIG. 2D. Other data may also be collected, such as historical data, user inputs, economic information, and/or other measurement data and other parameters of interest.; [0099]: surveillance engineers at office 712 are provided with real-time surveillance of various activities taking place at well site 710. ; [0145]:  Monitoring is also performed to provide objective measures of whether the infrastructure is delivering the service levels agreed in any contract; [0047]: FIG. 2D depicts a production decline curve or graph 206 of fluid flowing through the subterranean formation of FIG. 1D measured at surface facilities 142. The production decline curve typically provides the production rate Q as a function of time t.)
Karr/Velez/Davila fails to clearly teach:
Providing a dashboard that presents project progress, project budgets, schedules, and milestones. 
Rahi however, in analogous art of well-site operations planning and management, teaches:
Providing a dashboard that presents project progress, project budgets, schedules, and milestones.  (Rahi: [0055]: Another feature provided by the project management desktop module 206 is the provision of various views of the project. One view can be an high-level view of the overall project, which can be used by upper-level management. The high-level view can indicate whether or not the project is ahead of schedule or behind schedule, and whether or not the project is over budget or under budget. If the high-level view provides an indication that the project is over budget and/or behind schedule, then the project management desktop module 206 can be used to drill deeper into the data maintained by the project management desktop module to identify causes of the project being over budget and/or behind schedule.; [0066]: The project management desktop module 206 also enables comprehensive operational performance tracking. In some embodiments, an earned value approach is used. “Earned value” refers to the value of the work completed to date. The earned value can differ from the planned value  Tracking the difference between the earned value and planned value can provide valuable metrics regarding the progress of the project.; [0046]: The “schedule” component refers to information representing the overall schedule of the project, with deadlines specified for various functions and activities associated with the project.; [0044]: FIG. 4 also shows a “quality” component, which includes various quality criteria and metrics. Activities of the project are performed to meet the quality criteria (e.g., service quality criteria, client acceptance targets, etc.). The quality metrics are used as indicators of quality levels that have been achieved by various activities.; [0056] and Fig. 5; Fig. 6)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Karr/Velez/Davila’s system and method, as described above and including providing well-site operations management and project data visualization, to include presenting project budgets, schedules, and milestones in the dashboard along with project progress in view of Rahi in order to provide more efficient and comprehensive project planning and management for oil/gas projects (Rahi at least: [0017]; [0020]: that integrates various project planning and management components to allow for more efficient project planning and management.; [0066]: The project management desktop module 206 also enables comprehensive operational performance tracking.;  [0067]: By using the integrated project planning and management tool according to some embodiments, more efficient and comprehensive project planning and management can be performed. Project planning and management does not have to depend upon experience of individuals, since the tool provides standardization to allow consistent usage. Reports can be automatically generated ease the amount of time that has to be spent producing reports. Integration of various project planning and management components can result in reduced errors and inconsistencies.) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Karr/Velez/Davila with the project planning and management components taught by Rahi, as described above, in the same field of project management and analysis for oil/gas operations/projects and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by at 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and describes various data collection, formatting, and display methods and systems and/or oil/gas project monitoring systems: US20160053603 System and console for monitoring and managing well site operations including providing GUIs of operational data parameters; US 20070199721 A1 describing well planning and management including provide lists of risk assessment tasks; US8769412B2: describing a dashboard for risk visualization and remediation for enterprise operations; US20150294258A1 describing prioritizing and allocating well operating tasks based on risk analysis; US20140303949A1 describing an interface for visualizing simulation results of simulation of production systems including visualizing project budget or timing information for use in assessing and managing project tasks.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Noting the BRI of payload includes: https://en.wikipedia.org/wiki/Payload_(computing): “In computing and telecommunications, the payload is the part of transmitted data that is the actual intended message.”; https://techterms.com/definition/payload: “When data is sent over the Internet, each unit transmitted includes both header information and the actual data being sent. The header identifies the source and destination of the packet, while the actual data is referred to as the payload.”, i.e. is merely the content of the data being provided by the computer
        2 BRI includes: “A widget is an element of a graphical user interface (GUI) that displays information or provides a specific way for a user to interact with the operating system or an application.”, https://whatis.techtarget.com/definition/widget 
        3 https://en.wikipedia.org/wiki/Payload_(computing): “In computing and telecommunications, the payload is the part of transmitted data that is the actual intended message.”; https://techterms.com/definition/payload: “When data is sent over the Internet, each unit transmitted includes both header information and the actual data being sent. The header identifies the source and destination of the packet, while the actual data is referred to as the payload.”, i.e. is the content of the data being provided by the computer
        4 “The Windows Interface Guidelines – A Guide for Designing Software”, Microsoft Windows, February 1995, https://www.ics.uci.edu/~kobsa/courses/ICS104/course-notes/Microsoft_WindowsGuidelines.pdf: P. 372: “tree control: A standard Windows control that allows a set of hierarchically related objects to be displayed as an expandable outline.”; P. 34 “Provides access to other objects.(Typically, shortcut icons are links used for
        providing convenient access to objects that may be stored elsewhere.)”, P. 72 &75 describing common forms of pasting and transfer commands that include creating “links” to data objects, P. 82-83: “Links can be presented in various ways in the interface. For example, a data link propagates a value between two objects, such as between two cells in a worksheet or a series of data in a table and a chart. Jumps (also referred to as hyperlinks) provide navigational access to another object.”, P.84 in Chapter 5 “General Interaction Techniques” [Examiner notes that though previously cited, another copy of this reference has been provided with this office action which includes added page numbers to provide easier citation and reference than the previously provided copy]
        5 E.g. https://en.wikipedia.org/wiki/Payload_(computing): “In computing and telecommunications, the payload is the part of transmitted data that is the actual intended message.”; https://techterms.com/definition/payload: “When data is sent over the Internet, each unit transmitted includes both header information and the actual data being sent. The header identifies the source and destination of the packet, while the actual data is referred to as the payload.”